DETAILED ACTION

Status of Claims

This action is in reply to the application filed on January 23, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the Such claim limitation(s) is/are: “unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1 and 13 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to determining product price which is a mental process and a method of organizing a human activity. Other than reciting a computer, nothing in the claim precludes the steps for being performed by hand. For example, acquiring parameters of a product, constructing a picture, comparing similarities between pictures, obtaining similarity rankings, determining a bill of material and calculating a price could be performed by hand, but for the recitation of generic computer elements. This judicial exception is not integrated into a practical application. The computers are recited 

Regarding dependent claims 2-7, 9-12 and 14-15, these claims are directed to limitations which serve to limit the processing steps. These claims doesn’t introduce additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claim 8, the claim is directed to limitations which serve to limit the picture. The claim doesn’t introduce additional limitations which are significantly more 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li L (CN 1661606A) in view of Lin L (CN 106126755 A).

Claim 1 
Li L discloses the following limitations:

A computer-implemented method for determining product price, comprising: (see at least abstract-a product price-quoting system).

acquiring structural parameters and electrical parameters of a product; (see at least page 3 to paragraph 1 on page 7- a product quotation method; a quotation demand receiving module 10 for receiving a product quotation demand input by a customer through a user terminal computer 3.  A BOM import module 11 used to import the BOM for the quoted product, the bill of material including all materials for the product; the quotation information includes driving component, passive component, chip, connector, circuit board, etc).  As seen, Li L discloses that the various components of the product as well as the electrical connection circuits are parameters related to the quotation of the product (structural and electrical parameters).

Li L discloses quoting a product based on the price of each component bill of materials for the product, the quotation information includes customer name, product name, quotation date, driving component, passive component, chip, connector, circuit board, other and aggregate fields; as can be seen, Li L discloses that the various components of the product, as well as the electrical connection circuits, etc., are parameters related to the quotation of the product; for this reason, in order to obtain quotations for new 

Li L does not explicitly disclose the following limitations, however Lin L does:

constructing appearance picture of the product with the structural parameters of the product, and comparing similarities between the appearance picture of the product and appearance pictures of historical products to obtain an appearance similarity ranking; (see at least pages 4-5).

comparing similarities between the electrical parameters of the product and electrical parameters of the historical products to obtain an electrical-parameter similarity ranking; (see at least pages 4-5).

obtaining a comprehensive ranking with respect to the structural parameters and the electrical parameters based on cost weights of structural components and electrical elements, the appearance similarity ranking and the electrical-parameter similarity ranking; and (see at least pages 4-5).

determining a bill of materials for the product based on the comprehensive ranking, and calculating a price for the product based on the bill of materials for the product. (see at least pages 4-5).

Lin Li discloses that an image scan recognition module is a dynamic image acquired through a camera of a mobile phone terminal, cloud computing starts scanning the acquired dynamic image, and recognizes an item in the image to obtain an actual text keyword of the item, respectively; the information search matching module searches relevant items on the online shopping platform with text keywords after obtaining text keywords of items, matches the searched relevant items with the item information in the original dynamic image, and ranks the items with high degree of relevance in front. The information display module displays the item price information with the highest degree of correlation on the dynamic image acquired by the camera. The mobile phone terminal is connected to wireless communication network without interruption, so that mobile phone is not interrupted in network search matching process. Turn on camera function of mobile phone terminal, the user starts acquiring dynamic images through the camera, through wireless communication network, cloud computing scans the acquired dynamic image and identifies each item in the image separately, obtains the outline and color item information of each item, and cloud computing analyzes the identified item information, calculates the actual text keyword of the item; after text keywords of items calculated by cloud computing, using text keywords to search relevant items of text keywords on the online shopping platform, after searching for relevant items on the online shopping platform, cloud computing also identifies images of relevant items, obtain relevant article 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Lin L into the invention of Li L to obtain the price of a product of similar appearance by means of appearance comparison (Lin L page 2).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2 
Furthermore, Lin L discloses the following limitations:

wherein the comparing similarities between the appearance picture of the product and appearance pictures of historical products to obtain an appearance similarity ranking comprises: (see at least pages 4-5).

detecting the appearance picture of the product to extract structural features in the appearance picture of the product; (see at least pages 4-5).

ranking, with a classifier, similarities between structural features in the appearance pictures of the historical products and the structural features in the appearance picture of the product to obtain the appearance similarity ranking. (see at least pages 4-5).


It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Lin L into the invention of Li L to obtain the price of a product of similar appearance by means of appearance comparison (Lin L page 2).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Regarding Claims 3-4

Furthermore, Lin L discloses scanning the acquired dynamic image and identifying each item in the image (see at least pages 2-3).  Signal transformation and noise reduction pre-processing are well known methods performed prior to image detection.  It is also known in the art that that when performing image detection, image features are acquired 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Lin L into the invention of Li L to obtain the price of a product of similar appearance by means of appearance comparison (Lin L page 2).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Regarding Claims 5-7

Furthermore, Lin L discloses ranking of features (see at least pages 4-5).  A recursive elimination algorithm of features using loop iterations is used to obtain the ranking of features which is common in the art.  The trained classifier is used to detect the target sample to be detected.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Lin L into the invention of Li L to obtain the price of a product of similar appearance by means of appearance comparison (Lin L page 2).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a 


Claim 8 
Furthermore, Lin L discloses the following limitations:

wherein the appearance picture comprises shape, size, material and appearance design parameters of the product, and the appearance picture is a six-views picture of the product drawn at a same scale (see at least pages 4-5).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Lin L into the invention of Li L to obtain the price of a product of similar appearance by means of appearance comparison (Lin L page 2).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Regarding Claim 9 

Li L discloses quoting a product based on the price of each component bill of materials for the product, the quotation information includes customer name, product name, 

On the other hand, Lin Li discloses that an image scan recognition module is a dynamic image acquired through a camera of a mobile phone terminal, cloud computing starts scanning the acquired dynamic image, and recognizes an item in the image to obtain an actual text keyword of the item, respectively; the information search matching module searches relevant items on the online shopping platform with text keywords after obtaining text keywords of items, matches the searched relevant items with the item information in the original dynamic image, and ranks the items with high degree of relevance in front. The information display module displays the item price information with the highest degree of correlation on the dynamic image acquired by the camera. The mobile phone terminal is connected to wireless communication network without interruption, so that mobile phone is not interrupted in network search matching process. Turn on camera function of mobile phone terminal, the user starts acquiring dynamic 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Lin L into the invention of Li L to obtain the price of a product of similar appearance by means of appearance comparison (Lin L page 2).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 10 
Furthermore, Lin L discloses the following limitations:

wherein the obtaining a comprehensive ranking with respect to the structural parameters and the electrical parameters based on cost weights of structural components and electrical elements, the appearance similarity ranking and the electrical-parameter similarity ranking comprises:

determining weights of the appearance similarity ranking and the electrical- parameter similarity ranking based on cost weights of the structural components and the electrical elements; (see at least pages 4-5).

calculating the comprehensive ranking with respect to the structural parameters and the electrical parameters based on the weights of the appearance similarity ranking and the electrical-parameter similarity ranking. (see at least pages 4-5).

Claim 11 
Furthermore, Li L discloses the following limitations:

wherein the determining a bill of materials for the product further comprises: adjusting the bill of materials for the product based on the structural parameters and the electrical parameters of the product, to obtain a bill of materials for the product satisfying the structural parameters and the electrical parameters of the product (see at least pages 3-6).

Claim 12 
Furthermore, Li L discloses the following limitations:

wherein the price for the product is calculated by the following formula:

Product price = 2 (cost of parts) x processing rate x other rates, wherein the cost of parts is calculated based on the bill of materials for the product, and the processing rate and other rates are obtained from an enterprise resource planning system (see at least pages 3-6).


As per claims 13-15, claims 13-15 recite substantially similar limitations to claims 1-12 and are therefore rejected using the same art and rationale set forth above.    

	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687